Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-8-2002

Wolk v. NTSB
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4112




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wolk v. NTSB" (2002). 2002 Decisions. Paper 487.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/487


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                            No. 01-4112


                         ARTHUR ALAN WOLK,
                                         Appellant
                                 v.

          NATIONAL TRANSPORTATION SAFETY BOARD;
          ALLIEDSIGNAL, INC; HONEYWELL INTERNATIONAL, INC.;
          UNITED STATES OF AMERICA, NATIONAL TRANSPORTATION
          SAFETY BOARD; CAROL DINWIDDIE; DANIEL CAMPBELL;
          FRANK GATTOLIN; TEN UNKNOWN NTSB EMPLOYEES,
                                        Appellees
                           ____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                  (D.C. Civ. No. 00-cv-06394 )
         District Judge:   Honorable Ronald L. Buckwalter
                           ____________

                        Argued July 15, 2002
         Before:    McKEE, WEIS and DUHı,* Circuit Judges.

                       (Filed August 8, 2002)
                            ____________


___________________________

          *Honorable John M. Duh, Jr., United States Circuit Judge for the Fifth
Circuit Court of Appeals, sitting by designation.
                    ____________

Arthur Alan Wolk, Esquire (ARGUED)
WOLK & GENTER
1710-12 Locust Street
Philadelphia, Pennsylvania    19103

Attorney for Appellant (pro se)

Richard M. Bernstein, Esquire (ARGUED)
Assistant United States Attorney
Patrick L. Meehan, Esquire
United States Attorney
James G. Sheehan, Esquire
Assistant United States Attorney
Chief, Civil Division
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania    19106-4476

Attorneys for Appellees National Transportation Safety Board; United States of America;
Carol Dinwiddie; Daniel Campbell; Frank Gattolin; and Ten Unknown NTSB Employees
Patricia Proctor, Esquire (ARGUED)
William M. Brown, III, Esquire
Jason P. Gosselin, Esquire
DRINKER BIDDLE & REATH, LLP
One Logan Squire, 18th & Cherry Streets
Philadelphia, PA 19103-6996

Attorneys for Appellees AlliedSignal, Inc. and Honeywell International, Inc.

                         _______________

                             OPINION


WEIS, Circuit Judge.
          Because this Opinion is non-precedential, we will only briefly sketch the
pertinent facts of the case.
          Plaintiff is an attorney specializing in the representation of parties injured or
killed in airplane accidents. He is also an experienced amateur aviator. In 1985, plaintiff
purchased a Korean War-era jet fighter plane, a Grumman F9F-2 Panther, which he had
restored to flying condition. The FAA issued plaintiff a permanent license in 1987, and
he flew the Panther in a number of air shows in the years following.
          In September 1996, plaintiff experienced problems with the fuel system
shortly after takeoff and was forced to make an emergency landing. The plane overshot
the runway, crossed a highway and ultimately crashed into a hill. Plaintiff sustained
serious injuries, but fortunately recovered.
          The National Transportation and Safety Board, with the assistance of the
AlliedSignal Company, investigated the accident and prepared a report. After reviewing
the findings, plaintiff advised the Board that the report contained a number of errors,
particularly with respect to his authorizations and qualifications to fly the Panther. The
Board, conceding its mistakes, apologized to plaintiff, withdrew the report, and advised
those who had obtained a copy of it of the errors. It then initiated another investigation in
which some of the errors were corrected. Unfortunately, its second report, which was
apparently posted on the NTSB’s website in late December 1999, reiterated errors
contained in the original report, including those suggesting that plaintiff was not qualified
to fly the Panther.

          Plaintiff filed suit in the United States District Court for the
Eastern District of Pennsylvania against the NTSB, some of its employees and
AlliedSignal. His 53-page second amended complaint, together with a number of
attached exhibits, alleged eight separate causes of action and sought compensatory and
injunctive relief.   The District Court, after conducting an exhaustive examination and
analysis of each of the counts, dismissed the complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6), for failure to state a claim. We have carefully reviewed the District
Court’s opinion and, despite the excellent brief and oral argument on appeal by plaintiff,
do not find reversible error.
          We can understand the plaintiff’s frustration with the Board’s actions.
Although it acknowledged errors in its original report posted on the Internet, apparently
through some sort of bureaucratic bumbling the Board repeated the same mistakes in the
second report. We are certain that the District Court also sympathized with the plaintiff’s
irritation, but concluded as do we that there was not a legal basis for recovery.
          With respect to the plaintiff’s criticism of the "party system" employed by
the NTSB in accident investigations, we are persuaded that changes to that procedure is a
matter for Congress and not the courts. See Vermont Yankee Nuclear Power Corp. v.
Natural Resources Defense Council, Inc., 435 U.S. 519 (1978).
          Accordingly, the judgment of the District Court will be affirmed.
______________________________
TO THE CLERK:


          Please file the foregoing Opinion.



                              /s/ Joseph F. Weis, Jr.
                              United States Circuit Judg